Citation Nr: 1814709	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable evaluation for service-connected residuals of hairy cell leukemia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel






INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a compensable evaluation for his service-connected hairy cell leukemia.  VA treatment records show that the Veteran receives regular treatment and monitoring of his leukemia.  The most recent VA treatment records in the file are from September 2015, which indicate that the Veteran was to return in twelve months for an appointment, along with laboratory testing, and sooner for any acute problems.  However, no further VA treatment records are associated with the claims file.  As there are additional VA treatment records relevant to the Veteran's claim for an increased rating that have not been associated with the claims file; remand is required to obtain updated VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Also, in the February 2018 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to an increased rating pursuant to 38 C.F.R. § 3.321(b), due to a February 2016 VA examiner's finding that the Veteran had residuals of treatment for leukemia, specifically ongoing weakness, shortness of breath, lightheadedness with exertion, headaches, and easy fatigability.  Accordingly, the AOJ's readjudication of the claim should consider whether referral on an extraschedular basis is warranted.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  

Regardless of the Veteran's response, the RO must attempt to obtain all VA treatment records from September 2015 to the present. 

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim, to include consideration of whether referral on an extraschedular basis is warranted.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




